                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 1 of 13
U.S. Department of Justice
Dru g Enforcement Administration

                        REPORT OF INVESTIGATION                                                                Page 1 of 13
 1. Program Code                                     2. Cross         Related Files     3. File No.                     14-~   Identifier
                                                        File

 5. By: Eugene M .         Di F iore ,   SA                                              6. File Title
                                                         ISi
     At: Boston F OO                                     D
                                                         D
                                                         D
 7. U Oosed     U Requested Action Corrpleted                                           8. Date Prepared
    D   Action Requested By:
                                                         D                                 11 - 30 - 2010
 9. Other Officers: Se e Of f ice r ( s )     Section •


 10. ReportRe:A cqui s i t i on of E xh . s 2 , 6 , & 7 a nd Ex h . s N - 9 , N- 9a ,                    and N-1 2 th r u 2 4 on
     11/19/10 , Se ized Fr om the Resid e nc e of J ames GI ANNETTA .



SYNOPSIS

On Novembe r 18 , 2010 subsequ ent to t h e arrest of J a mes GIANNETTA,
invest i ga ti ng Agents rece i ved consent to search GIANNETTA' s res idence
located at # 1 60 Crabtree Road in Qu i ncy , MA . During the cou rse of the
search a number of drug and non drug exhibits were seized .

DETAILS


     1 . Reference is made to all previous Reports of Investigation (RO I)
         written to the above l isted case fi l e and title .

     2 . On November 19 , 2010 at approximately 12 : 38a . m. , members of the Dr ug
         Enforcement Administration and the Boston Police Departmen t executed
         a consent search of #160 Crabtree Road , Quincy , MA , a l so known as the
         res i dence of James GIANNETTA . GIANNETTA was arrested early that
         evening (November 18 th ) in the Financial District of Boston , MA
         subsequent to receiving a delivery of crystal methamphetamine .
         GIANNETTA later authorized Agents / Off i cers to search his Qu i ncy , MA
         res i dence i n its ent i rety .

     3 . Upon arriving to the GIANNETTA ' s Crabtree Road res i dence it was
         determined the ho use was unoccup i ed . SA Michael Cashman knocked and
         announced the presence o f law enforcement , after which rece i ved n o

 11 . Distribution:                                       12. Signature CAgent)                                                   13. Date
       Division BOS T ON F LO DIV                                                                                                 02 - 14 - 2011
                                                                Eu gene M.     Di F io r e ,   SA
        District                                          14. Approved(Nameand Title)                                             15. Date
                                                              /s/ L eo E Ducey ,          RAC                                     02 - 25 - 2011
        Other       SARI

DEA Form           -6                                           DEA SENSITIVE
(Jul. 1996)                                             Drug Enforcement Administration

                                           This report is the property of the Drug Enforcement Adrrinistration.
                                 Neither it nor its contents may be disserrinated outside the agency tow hich loaned.

                                                      Previous edition dated 8/94 may be used.

                                                                                                                                  GIANNETTA_00012
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 2 of 13
U.S . Department of Jus tice
Drug Enforcement Ad min istratio n

                                                                                        1. File No.                     , 2. : .Identifier

                         REPORT OF INVESTIGATION
                                                                                       3. File Title
                                  (Co ntinuation)
 4.
 Page         2   of     13
 5. A-ogram Code                                                                       6. Date A-epared
                                                                                           11-30-2010


          return response . Agents/Officers then entered the home and executed
          a cursory search confirming it was unoccupied . However , once the
          cursory search was completed , GIANNETTA' s roommate ,
          arrived home . CASTILLO , DOB :       1965 requested that he stay
          during the search of the residence .   It should be noted that
          sat in the living room area during the entire search as witnessed by
          Sgt . Jerry Connelly and Ofc . Steve Raynie of the Quincy Pol i ce
          Department .

      4 . During the search of the residence Agents /O fficers located a number
          of items of evidentiary value consisting of both drug and non drug
          exhib i ts .   First , during the search of the upstairs bedrooms ,
          spec i f i cally the bedroom i dentified as GIANETTA ' s , SA Ca shma n l oca t ed
          a United States Postal Service " Express Mail " receipt under the
          keyboard on GIANNETTA' s desk . The receipt , marked as Exhibit N- 12 ,
          identified what Agents believed was a payment/shipment of money from
          GIANNETTA to                    of Pa l mdale , CA on Nove mber 12 , 2010 .
                      is the girlfriend of GIANNETTA ' s crystal methamphetamine
          source of supply ,

      5 . Additionally , SA Cashman discovered a shipment receipt from the
          United Parcel Service (UPS ) Store for a November 10 , 2010 shipment to
                     The UPS receipt , represented a previous payment / shipment of
          money to                        The UPS receipt was marked as Exhibit
          N-1 3 . SA Cashman later identified a bag of assorted documents in the
          drawer of GIANNETTA' s desk . The assorted documents included , but
          were not limited to bank records , a mortgage bill , handwritten
          ledgers , a T- Mobile telephone bill , and other asso r ted handwritten
          documents . The bag and al l of i ts contents was marked as Exhibit N-
          14 .

      6 . After a continued search of GIANNETTA ' s bedroom , Sgt . William Feeney
          l ocated a micr o bug detector on the top shelf of the closet. A micro
          bug detector of this nat u re would be utilized to detect radio

DEA Form          - 6a                                         DEA SENSITIVE
(Jul. 1996)                                           Drug Enforcement Administration

                                         This report is the property of the Drug Enforcement Adrrinistration.
                               Neither it nor its contents rray be disserrinated outside the agency tow hich loaned .

                                                     A-evious edition dated 8/94 rray be used .

                                                                                                                                  GIANNETTA_00013
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 3 of 13
U.S. Department of Justice
Drug Enfo rcement Administration

                                                                                      1. File No.                     12.: : .Identifier
                         REPORT OF INVESTIGATION
                                                                                      3. File Title
                                 (Continuation)
 4.
 Page         3   of     13
 5. A'ogram Code                                                                      6. Date A'epared
                                                                                          11- 3 0- 2 0 1 0

           frequencies emitted by electronic surveillance devices deployed by
           law enforcement . For example , a micro bug detector would have been
           used by GIANNETTA to alert him to the presences of eavesdropping
           devices , video equipment , and/or electronic transmitters . GIANNETTA
           was well aware of similar devices utilized by law enforcement and
           knew the potential for said devices to exist . The micro bug detector
           was seized and later placed into evidence as Exhibit N- 15 .

      7 . Found by Ofc . Kevin Guy in GIANNETTA' s bedroom closet , also loc a ted
          on the shelf was a small brown cardboard box containing a small zip
          lock baggie . The baggie was filled with a clear b l ue crystallized
          substance .  It was learned during the course of the consent search
          that the clear blue crystallized substance was allegedly a " joke
          gift " GIANNETTA received from a friend . According to GIANNETTA , as
          related by SA Steven Story , the clear blue crystallized substance
          resembled "TINA" a form of crystal methamphetamine died blue .
          (Agents Note : Although it has not been confirmed, in actual " blue "
          crystal methamphetamine the color was likely due to the introduction
          of dye or pigmentation compounds . However , as of yet none of these
          substances have been positively identified . ) SA Story informed SA
          Eugene Difiore , when asked GIANNETTI denied attempt i ng to sell or
          pass off the clear blue crystallized substance as actual crystal
          methamphetamine . The unidentified clear blue crystallized substance
          was later marked as Exhibit N- 16 .

      8 . Also discovered by Ofc . Guy in the bedroom closet was a second
          cardboard box found in a yellow bag . The box further contained a
          large clear rock like crystal substance , extremely similar in
          appearance to crystal methamphetamine . After further examination it
          was determined that the crystal substance was a type of
          deodorant/astringent in the form of a rock crystal . GIANNETTA did at
          one point admit to SA Story that he (GIANNETTA) intended to sell the
          rock crystal as crystal methamphetamine . The rock crystal was seized
          and marked as Exhibit N- 17.
DEA Form          - 6a                                        DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                        This report is the property of the Drug 8lforcernent Adrrinistration.
                              Neither it nor its contents may be disserrinated outside the agency tow hich loaned .

                                                   Previous edition dated 8/94 may be used.

                                                                                                                                GIANNETTA_00014
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 4 of 13
U.S. Department of Jus tice
Drug Enforcemen t Administratio n

                                                                                      1. File No.                     12. ~Identifier
                         REPORT OF INVESTIGATION
                                                                                      3. File Title
                                 (Co ntinuation)
 4.
 Page         4   of     13
 5. Program Code                                                                      6. Date Prepared
                                                                                          11-30-2010

      9 . Again , located by Ofc. Guy on the same shelf of GIANNETTA' s bedroom
          closet were two small clear plastic bottles containing a clear liquid
          believed to be Gamma - Hydroxybutyric Acid , commonly known as " GHB ."
          The two bottles were seized and later marked as Exhibit 6 . Prior to
          concluding the search of the bedroom closet , Sgt . Feeney located two
          cardboard boxes ; one brown box with its shipping label removed and
          one United States Postal Service " Priority Mail " box , also void of
          its shipping label . The two boxes were kept together and marked as
          one exhibit , Exhibit N- 18 . It should be noted that it is common
          place for individuals involved in the trafficking of crystal
          methamphetamine to have packages containing crystal methamphetamine
          shipped from source states , typically California , Arizona , and Texas .
          As not to identify themselves or their criminal associates the
          shipping labels are removed and destroyed .

      10 .    Finally , discovered by SA Cashman in GIANN ETTA' s bedroom was an
         undete r mined amount of US Currency . The US Currency was removed f r om
         two locations within the bedroom ; the top dresser drawer and a small
         gray Sentry safe positioned on the floor of the closet . Found with
         the US Currency were assorted bank envelopes utilized as ledgers and
         bank deposit/withdrawa l slips for cash transactions . The US
         Currency , marked as Exhibit N- 9 totaled $8 , 837 . 00 . The bank
         envelopes utilized as ledgers and bank deposit / withdrawal slips were
         collected and marked as Exhibit N- 9a .

      11 .     It should be noted that two handguns were located in the
         nightstand drawer to the left of the GIANNETTA' s bed . The handguns ,
         descr i bed as one nickel plated Smith and Wesson 9mm Model 39 - 2 (S / N
          658094) w/ magazine and one blued Ruger . 22 caliber semi - automatic
         pistol (S / N 291433) were ultimately transferred to the Bureau of
         Alcohol Tobacco and Firearms for trace and safekeeping . The handguns
         were not kept as n on - drug evidence , as a result did not require
         exhibit numbers.


DEA Form          - 6a                                        DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                        This report is the property of the Drug Enforcement Adrrinistration.
                              Neither it nor its contents may be disserrinated outside the agency tow hich loaned .

                                                   Previous edition dated 8/94 may be used .

                                                                                                                              GIANNETTA_00015
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 5 of 13
U.S. Department of Justice
Drug Enforcement Administration

                                                                                      1. File No.                     12. G-DEP Identifier
                         REPORT OF INVESTIGATION
                                                                                      3. File Title
                                 (Cont inuation)
 4.
 Page         5   of     13
 5. Program C.Ode                                                                     6. Date Prepared
                                                                                          11- 30 - 20 1 0

      12.     Once the search of GIANNETTA ' s bedroom was complete,
        Agents / Officers directed their attention to the search of a spare
         bedroom located between GIANNETTA ' s bedroom and a third bedroom used
         by             The spare bedroom appeared to be utilized for storage
         and computer gaming . Located by Ofc . Kevin Guy within the spare
         bedroom was a thirty two ounce bottle (containing only trace amounts
         of a clear liquid) of "1.4 Butanediol." The distributor, listed as
        ALLSTAR LAB, 1255 Centerpoint Rd. , in Birmingham , AL , is well known
         to the Drug Enforcement Administration as a source of supply for
         individuals participating in the use o f GHB and Gamma-Butyrolactone ,
         also known as GBL . All three chemicals , GHB , GBL , and Butanediol
         produce an intoxicating effect when ingested . The bottle was secured
         and later marked as Exhibit N-19 .

      13 .     Simultaneously , as Agents/Officers searched GIANNETTA 's bedroom
         and the spare bedroom, additional Agents / Officers executed a search
         of the bedroom occupied by              Officer John Samaras and
         Detective John Harber located various items of interest.     First ,
          located in the top dresser draw by Det . Harber was a plastic bag
         containing an undetermined amount of a green leafy substance believed
         to be marijuana.   The marijuana was secured and later marked as
         Exhibit 2 .

      14 .     Discovered by Ofc . Samaras underneath the bottom drawer of
                     bedside nightstand were two packages mailed to/in the name
          of                  38 Greenlodge St ., Canton , MA. One package sent
          to          by                   of Argentina contained blister packs
          of 130 2mg Alprazolam tablets (generic form of XanaX).    The
          Alaprazolam tablets , later marked as Exhibit 7 were wrapped in carbon
          paper prior to being mailed to              It is common practice for
          individuals trafficking illegal drugs to wrap them in carbon paper .
          Drug traffickers believe it gives them a distinct advantage with
          regards to drug detection from both x-ray machines and drug detecting
          canines . Prior to being processed, Exhibit 7 was removed from its
DEA Form          - 6a                                        DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                        This report is the property of the Drug Enforcerrent Adrrinistration .
                              Neither it nor its contents rray be disserrinated outside the agency to which loaned.

                                                   Previous edition dated 8/94 rray be used.

                                                                                                                                 GIANNETTA_00016
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 6 of 13
U.S. Department of Justice
Dru g Enfo rcemen t Administration

                                                                                     1. File No.
                                                                                                        1
                                                                                                                     12.
                                                                                                                       :.k:lentifier
                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Co ntinuation)
 4.
  Page        6   of     13
 5. A'ogram Code                                                                     6. Date A'epared
                                                                                         11 - 30 - 2010

          original packaging . The packaging , consisting of the addressed
          envelope , bubble wrap , and carbon paper was later entered into
          e v idence and marked as Exhibit N- 20 .

      15 .     Found along side Exhibit 7 was the second packaged mai l ed to
                   by                It should be noted that the handwriting on
          both packages appeared to be written by the same individual . The
          second package contained US Currency totaling $2 , 000 . 00 . The US
          Currency was marked as Exhibit N- 21 and processed i n the usua l
          manner .  The envelope originally used as packaging for the US
          Currency was entered into evidence and later marked as Exhibit N- 2la .

      16 .    Upon completing the search of             bedroom , Ofc . Samaras
         directed his attention to the hall closet located at the top of the
         staircase . Located under a stack of towels , Ofc . Samaras found a
         handwritten ledger , which listed names and initials of individuals
         that paid GIANNETTA for unknown amounts of crystal methamphetamine .
         The ledger also listed money owed to GIANNETTA for the same .
         Subsequently , the ledger was seized and later marked as Exhibit N- 22 .

      17 .     Later located by SA Cashman on the coffee table of the first
          floor living room were assorted documents relative to GIANNETTA ' s
         trafficking o f crystal methamphetamine . The documents consisted of a
         United States Postal Service " Express Mail " receipt identifying what
         Agents believed was a payment / shipment of money from GIANNETTA to
                         for        on November 17 , 2010 . Next , a rece i pt for
         $100.00 from Mario ' s Motor Inn located in Peabody , MA. A handwritten
         note relativ e to a shipment of crystal methamphetamine intercepted by
         law enf o rcement approximately a week earlier . And last , bank records
         for a Citizens Bank checking account believed to be GIANNE TTA' s . Th e
         documents were kept together and marked as one exhibit , Exhibit N- 23 .

      18 .     Moments before terminating the consent search of GIANNETTA ' s
         home , SA DiFiore located a portable , battery operated mini digital

DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcement Administration

                                        This report is the property of the Drug Enforcement Adrrinistration .
                              Neither it nor its contents may be disserrinated outside the agency to which loaned.

                                                   A'evious edition dated 8/94 may be used.

                                                                                                                            GIANNETTA_00017
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 7 of 13
U.S. Department of Justice
Drug Enforcement Administration




 4.
 Page         7   of
                         REPORT OF INVESTIGATION



                         13
                                  (Continuation)
                                                                                      1. File No.


                                                                                      3. File Title
                                                                                                                      I   -
 5. A'ogram Code                                                                      6. Date A'epared
                                                                                          11-30-2010

          scale " ES-Series ,n black with a silver tray, and collapsible                                                      lid.
          According to statements made by GIANNETTA while interviewed,                                                        the
          scale was used in furtherance of the distribution of crystal
          methamphetamine.    The scale was discovered in a file cabinet                                                      drawer
          of GIANNETTA ' s office , located in the basement of his home.                                                      The
          scale was later marked as Exhibit N- 24 .

      19 .               The consent search was terminated at approximately 2 : 30a . m.

OTHER OFFICER

      1. Quincy Police Department , Sgt. Jerry Connelly and Officer Steve
         Raynie , Boston Police Department , Sgt. William Feeney , Officer Kevin
         Guy, Officer John Samaras , and Det . Jon Harber.  Drug Enforcement
         Administration , Special Agent Michael Cashman.

CUSTODY OF DRUG EVIDENCE

      1. Exhibit 2 is fully described as an undetermined amount of a green
         leafy substance (suspected marijuana) sealed in a clear plastic bag .
         Exhibit 2 was located by Det . John Harber in the top dresser drawer
         of                  bedroom.   Exhibit 2 was seized by SA Eugene
         Difiore as witnessed by SA Michael Cashman . SA Difiore transferred
         care and custody of Exhibit 2 to SA Norman Houle for processing . SA
         Houle later transferred custody of Exhibit 2 to the Northeast
         Regional Laboratory via Registered Mail Return Receipt Requested for
         safekeeping and analysis .

      2 . Exhibit 6 is fully described as two ( 2 ) small clear plastic bottles
          containing a clear liquid substance (suspected GHB/1 . 4 Butanediol)
          located by Ofc . Kevin Guy in James GIANNETTA' s bedroom closet .
          Exhibit 6 was seized by SA Eugene Difiore as witnessed by SA Michael
          Cashman . SA Difiore transferred care and custody of Exhibit 6 to SA
          Norman Houle for processing.   SA Houle later relinquished custody of
          Exhibit 6 to Det . Steven Lee for processing. On a later date , Det .

DEA Form          - 6a                                        DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                         This report is the property of the Drug Enforcement Adrrinistration .
                               Neither it nor its contents may be disserrinated outside the agency tow hich loaned.

                                                    A'evious edition dated 8/94 may be used .

                                                                                                                              GIANNETTA_00018
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 8 of 13
U.S. Department of Justice
Drug Enfo rcement Administration

                                                                                     1. File No.                     , 2. ::.Identifier
                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Co ntinuation)
 4.
 Page         8   of     13
 5. A"ogram Code                                                                     6. Date A"epared
                                                                                         11- 30 - 2010

          Lee transferred Exhibit 6 to the New Hampshire State Police
          Laboratory for safekeep i ng .

      3 . Exhibit 7 is fully described as blister packs of 130 (ct ) 2mg
          Alprazolam tablets (generic form of XanaX ) Exhibit 7 was located by
          Of c . John Sa mara s i n the bottom nightstand drawer o f
          bedroom . Exhibit 7 was seized by SA Eugene Difiore as witnessed by
          SA Mi c h ae l Cashman . SA Difiore transferred care and c u stody of
          Exh i bit 7 to SA Norman Houle f or processing . SA Hou l e late r
          relinquished custody of Exhib i t 7 to Det. Steven Lee f or processing .
          On a later date , Det . Lee transferred Exhibit 7 to the New Hampshire
          State Police Labo r atory f o r safekeeping .

CUSTODY OF NON DRUG EVIDENCE

      1 . Exhibit N- 9 is fully described as $8 , 837 . 00 in US Currency located by
          SA Michael Cashman in the bedroom o f James GIANNETTA . Exh i bit N- 9
          was seized by SA Eugene Difiore as witnessed by SA Michael Cashman .
          SA Difiore transferred care and custody of Exhibit N- 9 to SA Norman
          Houle f or processing . SA Hou l e later converted Exhib i t N- 9 in t o
          an official bank check (#20238335 - 8) paid to the order of the US
          Marshals Service .

      2 . Exhibit N- 9a i s fully described as bank envelopes uti l ized as ledgers
          and bank deposit / withdrawal slips . Exhibit N- 9a orig i nally contained
          US Cu rr ency marked as Exhib i t N- 9. Exhibit N- 9a was discovered by SA
          Michael Cashman in a small gray Sentry safe pos i tioned on closet
          fl oor of GIANNETTA ' s bedroom . Exhibit N- 9a was seized by SA Eugene
          Difiore , as witnessed SA Cashman . Care and Custody of Exhibit N-9a
          was later transferred to SA Norman Houle for processing . On a later
          date , SA Houle deposited Exhibit N- 9a to t he Ma n chester , NH Resident
          Office , No n Drug Evidence Cus t odian for safekeeping .

      3 . Exhibit N- 10 - Previous l y reported .


DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcement Administration

                                        This report is the property of the Drug Enforcement Adrrinistration .
                              Neither it nor its contents may be disserrinated outside the agency to which loaned.

                                                   A"evious edition dated 8/94 may be used.

                                                                                                                               GIANNETTA_00019
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 9 of 13

U.S. Department of Jus tice
Drug Enfo rcement Ad ministration

                                                                                     1. File No.                    , 2 . . : : . I dentifier
                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Continuation)
 4.
 Page         9   of     13
 5. A"ogram <:ode                                                                    6. Date A"epared
                                                                                         11 - 30 - 2010


      4 . Exhibit N-11 - Previously reported .

      5 . Exhibit N-12 is described as a United States Postal Service " Express
          Mail " receipt, addressed to                  of Palmdale , CA . Exhibit
          N- 12 was found by SA Michael Cashman under the keyboard on
          GIANNETTA ' s bedroom desk . Exhibit N- 12 , was seized by SA Eugene
          Difiore , as witnessed by SA Cashman. Care and Custody of Exhibit N - 12
          was later transferred to SA Norman Houle for processing . On a later
          date , SA Houle deposited Exhibit N- 12 to the Manchester , NH Resident
          Office , Non Drug Evidence Custodian for safekeeping .

      6 . Exhibit N-13 is described as a shipment receipt from the Un i ted
          Parcel Service (UPS) Store addressed to                  of Palmdale ,
          CA .   Exhibit N- 13 was found along side Exhibit N- 12 by SA Michael
          Cashman under the keyboard on GIANNETTA' s bedroom desk . Exhibit N-
          13 , was seized by SA Eugene Difiore , as witnessed by SA Cashman . Care
          and Custody of Exhibit N- 13 was later transferred to SA Norman Houle
          for processing. On a later date , SA Houle deposited Exhibit N- 13 to
          the Manchester , NH Resident Office , Non Drug Evidence Custodian for
          safekeeping.

      7 . Exhibit N- 14 is described as a bag of assorted documents discovered
          by SA Michael Cashman in the drawer of GIANNETTA ' s bedroom desk .
          Exhibit N-14 is further described as bank records , a mortgage bill ,
          handwritten ledgers , a T- Mobile telephone bill , and other assorted
          handwritten documents .    Exhibit N- 14 , was seized by SA Eugene
          Difiore , as witnessed by SA Cashman . Care and Custody of Exhibit N- 14
          was later transferred to SA Norman Houle for processing.      On a later
          date , SA Houle deposited Exhibit N- 14 to the Manchester , NH Resident
          Office , Non Drug Evidence Custodian for safekeeping .

      8 . Exhibit N- 15 is described as a micro bug detector located by Sgt .
          William Feeney on the top shelf of GIANNETTA' s bedroom closet .
          Exhibit N- 15 was seized by SA Eugene Difiore , as witnessed by Sgt .

DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcement Administration

                                        This report is the property of the Drug Enforcement Adninistration.
                              Neither it nor its contents may be disseninated outside the agency to which loaned.

                                                   A"evious edition dated 8/94 may be used .

                                                                                                                                 GIANNETTA_00020
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 10 of 13

U.S. Department of Justice
Drug Enforcement Administration




 4.
 Page         10    of
                          REPORT OF INVESTIGATION



                          13
                                  (Continuation)
                                                                                       1. File No.


                                                                                       3. File Title
                                                                                                                       I
                                                                                                                           -
 5. A-ogram Code                                                                       6. Date A-epared
                                                                                           11 - 30 - 20 1 0

          Feeney.  Care and Custody of Exhibit N- 15 was later transferred to SA
          Norman Houle for processing . On a later date , SA Houle deposited
          Exhibit N-15 to the Manchester , NH Resident Office , Non Drug Evidence
          Custodian for safekeeping .

      9 . Exhibit N-1 6 is described as a small brown cardboard box containing a
          small zip lock baggie filled with a clear blue crystallized
          substance . Exhibit N- 16 was located by Ofc . Kevin Guy in GIANNETTA's
          bedroom closet . Exhibit N-16 was seized by SA Eugene Difiore, as
          witnessed by Ofc . Guy . Care and Custody of Exhibit N-1 6 was later
          transferred to SA Norman Houle for processing. On a later date , SA
          Houle deposited Exhibit N-1 6 to the Manchester , NH Resident Office ,
          Non Drug Evidence Custodian for safekeeping .

      10 .    Exhibit N- 17 is described as a cardboard box , further containing
         a large clear rock like crystal substance , extremely similar in
         appearance to crystal methamphetamine . Exhibit N-17 was discovered
         by Ofc . Guy in the bedroom closet . Exhibit N- 17 was seized by SA
         Eugene Difiore , as witnessed by Ofc . Guy . Care and Custody of
         Exhibit N-17 was later transferred to SA Norman Houle for processing .
         On a later date , SA Houle deposited Exhibit N-17 to the Manchester ,
         NH Resident Office , Non Drug Evidence Custodian for safekeeping .

      11 .     Exhibit N-18 is described as two cardboard boxes ; one brown box
         with its shipping label removed and one United States Postal Service
         "Pri ority Mail " box also void of its shipping label. Sgt . Feeney
          located Exhibit N- 18 in GIANNETTA 's bedroom closet . Exhibit N-18 was
          seized by SA Eugene Difiore , as witnessed by Sgt . Feeney . Care and
         Custody of Exhibit N-18 was later transferred to SA Norman Houle for
         processing . On a later date , SA Houle deposited Exhibit N- 18 to the
         Manchester , NH Resident Office , Non Drug Evidence Custodian for
         safekeeping .



DEA Form           - 6a                                       DEA SENSITIVE
(Jul. 1996)                                           Drug Enforcement Administration

                                         This report is the property of the Drug Enforcement Adrrinistration.
                               Neither it nor its contents may be disserrinated outside the agency tow hich loaned .

                                                    A-evious edition dated 8/94 may be used .

                                                                                                                               GIANNETTA_00021
               Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 11 of 13

U.S. Department of Justice
Drug Enforcement Administration



                     REPORT OF INVESTIGATION
                                                                                     1. File No.                     ,2.::.
                                                                                                                          Identifier


                                                                                     3. File Title
                                (Continuation)
 4.
 Page     11   of    13
 5. Program Code                                                                     6. Date A"epared
                                                                                         11 - 30 - 20 1 0

     12 .       Exhibit N-19 is described as a thirty two ounce bottle
          (containing only trace amounts of a clear liquid) of "1.4
          Butanediol ." Exhibit N- 19 was located by Ofc . Kevin Guy in the
          second floor spare bedroom . Exhibit N-19 was seized by SA Eugene
          Difiore , as witnessed by Ofc. Guy . Care and Custody of Exhibit N-1 9
          was later transferred to SA Norman Houle for processing . On a later
          date , SA Houle deposited Exhibit N- 19 t o the Manchester , NH Resident
          Office , Non Drug Evidence Custodian for safekeeping .

     13.       Exhibit N-20 is described as the original materials used to
        ship / package Exhibit 7. Exhibit N-20 is more fully described as an
        envelope addressed to                   bubble wrap , and carbon paper .
        Exhibit N-20 was discovered by Ofc . Samaras underneath the bottom
        drawer of CASTILLO ' s bedside nightstand.  Exhibit N- 20 was seized by
        SA Eugene Difiore , as witnessed by Ofc . Samaras . Care and Custody of
        Exhibit N- 20 was later transferred to SA Norman Houle for processing .
        On a later date , SA Houle deposited Exhibit N-20 to the Manchester ,
        NH Resident Office , Non Drug Evidence Custodian for safekeeping.

     14 .     Exhibit N-21 is fully described as $2 , 000 . 00 in US Currency
        located by Ofc . John Samaras in the bottom nightstand drawer in
                    bedroom. Exhibit N- 21 was seized by SA Eugene Difiore as
        witnessed by SA Michael Cashman . SA DiFiore transferred care and
        custody of Exhibit 21 to SA Norman Houle for processing . SA Houle
         later converted Exhibit N- 21 into an official bank check (#20238408)
        paid to the order of the US Marshals Service .

     15 .    Exhibit N-2la is described as the original packaging addressed
        to                 used to ship Exhibit N-21 . Exhibit N- 2la was
        located by Ofc. John Samaras in the bottom nightstand drawer in
                    bedroom . Exhibit N-2la was seized by SA Eugene Difiore as
        witnessed by SA Michael Cashman . SA Difiore transferred care and
        custody o f Exhibit 2 1a to SA Norman Houle for processing . On a later


DEA Form      - 6a                                          DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcement Administration

                                       This report is the property of the Drug Enforcement Adrrinistration .
                             Neither it nor its contents rray be disserrinated outside the agency to which loaned.

                                                  A"evious edition dated 8/94 rray be used.

                                                                                                                          GIANNETTA_00022
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 12 of 13

U.S. Department of Justice
Drug Enforce ment Admin istration

                                                                                       1. File No.                     , 2.: .Identifier
                          REPORT OF INVESTIGATION
                                                                                       3. File Title
                                  (Co ntinuation)
 4.
 Page         12    of    13
 5. A"ogram Code                                                                       6. Date A"epared
                                                                                           11-30-2010

          date , SA Houle deposited Exhibit N- 21a to the Manchester , NH Resident
          Office , Non Drug Evidence Custodian for safekeeping .

      16 .       Exhibit N- 22 is described a handwri t ten ledger l isting names and
          init i a l s of individuals that pa i d GIANNETTA for un k nown amounts o f
         crysta l methamphetamine . Exhibit N- 22 was found by Ofc . John Samaras
          in the upstairs hall closet , under a stack of towe l s . Exhibit N- 22
         was seized by SA Eugene Difiore as witnessed by Ofc . Samaras . SA
         Difiore transferred care and c u stody of Exhibit 22 to SA No r man Ho u le
          for processing . On a later date , SA Houle deposited Exhibit N- 22 to
         the Manchester , NH Resident Office , Non Drug Evidence Custodian for
          safekeeping.

      17 .     Exhibit N- 23 is described as assorted documents relat i ve t o a
         shipment of crystal methamphetamine intercepted by law enforcement .
         Exhibit N- 23 was located by SA Cashman on the coffee table of the
          first floor living room .   Exhibit N- 23 , was seized by SA Eugene
         Difiore , as witnessed by SA Cashman . Care and Custody of Exhibit N- 23
         was later transferred to SA Norman Houle for processing . On a later
         date , SA Houle deposited Exhibit N- 23 to the Manchester , NH Resident
         Office , Non Drug Evidence Custodian for safekeeping .

      18 .      Exhibit N- 24 is described as a battery operated mini digital
         scale " ES - Series ," black with a s i l ver tray , and co ll apsible lid .
         Exhi b i t N- 24 was located by SA Eugene Difiore in a f i le cabin e t
         drawer of GIANN ET TA' s basement o ff ice . Exhibit N- 24 was seized by SA
         Difiore as witnessed by SA Michael Cashman .          Care and Custody of
         Exhibit N- 24 was later transferred to SA Norman Houle for processing .
         On a later date , SA Houle depos i ted Exhibit N- 24 to the Manchester ,
         NH Resident Of f ice , Non Drug Evidence Custodian fo r safekeeping .




DEA Form           - 6a                                       DEA SENSITIVE
(Jul. 1996)                                           Drug Enforcement Administration

                                         This report is the property of the Drug 81forcement Adrrinistration .
                               Neither it nor its contents rray be disserrinated outside the agency to which loaned.

                                                    A"evious edition dated 8/94 rray be used.

                                                                                                                                GIANNETTA_00023
                    Case 1:16-cr-10320-PBS Document 507-2 Filed 02/12/19 Page 13 of 13

U.S. Department of Justice
Drug Enforcement Administration

                                                                                      1. File No.                     12.:.Identifier
                          REPORT OF INVESTIGATION
                                                                                      3. File Title
                                  (Co ntinuation)
 4.
 Page         13    of    13
 5. Program C.Ode                                                                     6. Date Prepared
                                                                                          11 - 30 - 2010




DEA Form           - 6a                                       DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                         This report is the property of the Drug 81forcement Adninistration.
                               Neither it nor its contents rray be disseninated outside the agency to which loaned.

                                                    Previous edition dated 8/94 rray be used.

                                                                                                                              GIANNETTA_00024
